Case 1:19-cv-02594-RM-SKC Document 53-5 Filed 11/18/19 USDC Colorado Page 1 of 9




                    EXHIBIT 5
Case 1:19-cv-02594-RM-SKC Document 53-5 Filed 11/18/19 USDC Colorado Page 2 of 9




  From: "Henkin, Douglas W." <douglas.henkin@dentons.com>
  Date: October 10, 2019 at 12:52:55 PM EDT
  To: "Felder, Jeffrey D" <felderj@SEC.GOV>
  Cc: Mario Camara <Mario.Camara@equiti.com>
  Subject: Panda Manual




                                            1
Case 1:19-cv-02594-RM-SKC Document 53-5 Filed 11/18/19 USDC Colorado Page 3 of 9



        (Updated on May 1st, 2012)




              MAM User Guide


                                      © Panda Trading Systems 2007-2012




                                     © Panda Trading Systems 2007-2012
                                                     1
Case 1:19-cv-02594-RM-SKC Document 53-5 Filed 11/18/19 USDC Colorado Page 4 of 9



         (Updated on May 1st, 2012)




                      MAM Configuration User Guide

  Overview:
  The Panda MAM Configuration Interface enables MT4 trader Managers to add and edit Group Managers
  and their corresponding clients.


  Benefits:
        A high quality Configuration tool, doesn’t affect normal server activity.
        Allows to manage a large amount of users

  When Opening the MAM UI, the following screen appears:




                                       © Panda Trading Systems 2007-2012
                                                      2
Case 1:19-cv-02594-RM-SKC Document 53-5 Filed 11/18/19 USDC Colorado Page 5 of 9



          (Updated on May 1st, 2012)




  Connection Panel




  * From the Connect to MT4 Server dropdown menu, choose the desired server to work with.
  * Click Refresh to receive new data from the MT4 server and to update your current display.
  * The account Search rubric searches for existing clients in the list located inside the Manager Panel.
  * View log - See section at the end of the user guide.


  Manager Panel

  The Manager panel enables you to add group managers. Clicking on the + sign opens the Add manager
  account window.
  A group manager can receive any value as its Group Name but its MT4 account number should already
  be defined in the MT4 Manager application. Furthermore, the account balance of the group manager
  must be set to ZERO, meaning no deposit should be made.
  Allocation Type can receive two values: Percentage Allocation which will divide the profits according to
  the percentage invested, or P&L by Equity allocation which will reveal the client only the results of
  today’s profits. A group manager can decide on a minimum balance for entering his group. Using the
  search rubric, the list of the existing groups can be filtered, and any group can be erased by using the X
  button




                                        © Panda Trading Systems 2007-2012
                                                       3
Case 1:19-cv-02594-RM-SKC Document 53-5 Filed 11/18/19 USDC Colorado Page 6 of 9



         (Updated on May 1st, 2012)




  Sub Accounts Panel
  The Sub Accounts panels allows you to edit the list of members under a certain group. You can
  use the + and - buttons to add and delete existing accounts. The accounts must already be
  defined in the MT4 Manager application. The values of the minimum balance allowed for
  entering the group, can be changed by clicking the change button. Use the search rubric to insert
  a specific client and filter the list accordingly. Allocation type can hold two values: percentage
  allocation and P&L by Equity allocation. In both types the calculation is relative to the client’s
  investment. However, in percentage allocation the position will be visible to the client. In P&L by
  equity, the client will see the profit/loss only at the closing of the position.




                                        © Panda Trading Systems 2007-2012
                                                       4
Case 1:19-cv-02594-RM-SKC Document 53-5 Filed 11/18/19 USDC Colorado Page 7 of 9



          (Updated on May 1st, 2012)




  * Clicking on View log will open the following screen, where you can view all the logs from the chosen
  server. You can filter the results by limiting the dates or by editing the search rubric with specific details
  of the operator, group or any other column from the table.




  General Rules:

         The Master account must have 0 equity (no balance or credit), and no open trades.
         The Master and the Subs must have the SAME group properties (in terms of tradable securities, account base
          currency, same min. trade size and same step size).
         It is prohibited to change the MT4 group after creating the PAMM group (unless the change is done for both
          master and subs, and making sure all groups has identical MT4 parameters).
         The new sub account must have NO open trades when he is added.
         Sub accounts cannot open new trades, and cannot close\modify open trades.
         The master account funds are the sum of funds of his sub accounts.
         Sub accounts cannot be on read only mode.
         If a sub account is removed from the PAMM while there is an open trade – the proportional ratio will be
          closed on the master account.

                                         © Panda Trading Systems 2007-2012
                                                         5
Case 1:19-cv-02594-RM-SKC Document 53-5 Filed 11/18/19 USDC Colorado Page 8 of 9



         (Updated on May 1st, 2012)




        If a new client is added as a sub, and the PAMM group has open positions – the new client will be a part of
         the next trades, not the existing ones.
        It is under the broker’s responsibility to monitor the Difference field on the UI.
         The field represents the difference between the master account’s balance and the sum of balance on the sub
         account (same for credit).
         If the difference is relatively high (higher than cents or a few dollars) – please contact PandaTS support.
        It is very important not to use any MT4 administrator operations on PAMM related accounts (both master
         and sub accounts), including deleting and modifying orders.
         If there is an emergency – please consult with PandaTS support before taking any admin actions.
        There is no possibility to change the active status of a sub account to "No" when there is an open position in
         his account.

  Allocation Types:

  Percent allocation:

        Once a trade is opened on the master account – each sub will get the proportional volume of the trade
         according to his balance + credit.
         If after the accurate allocation there is still volume remaining – the remaining will be allocated to the account
         with the highest balance + credit.
         - For example:
              The master have 2 subs, one with 1,000$, the second one with 2,000$.
              If the master open 1 trade of 1 lot – the first one will 0.33, and the second one will get 0.67.
        Once a sub account has reached stopout level – the proportional ratio on the master account’s trade will be
         closed.
        If the proportional funds of the sub account deserves less than 0.01 lot on the allocation – the trade will not
         be allocated to him at all.
        There is no possibility to change the active status of a sub account to "No" when there is an open position in
         his account.
        When a sub account wants to close an open position, his only option is to be removed completely from the
         managed group. This option will close all of the sub account open trades, and proportionally the master
         account's trade.

  P&L Allocation:

        Once a trade is opened on the master account – the sub accounts will not be able to see it until it’s closed.
         Once closed – each sub account will receive the proportional PROFIT (as a balance transaction), according to
         his balance + credit at the time of the closing.
        The comment on the balance transaction will be the master account’s login and relevant deal number.
        If the master has an open position – the client connected to it will not be able to withdraw funds from his
         account until it is closed.


                                       © Panda Trading Systems 2007-2012
                                                      6
Case 1:19-cv-02594-RM-SKC Document 53-5 Filed 11/18/19 USDC Colorado Page 9 of 9



          (Updated on May 1st, 2012)




         If the proportional funds of the sub accounts deserves a P&L of less than 0.01 (base currency) on the
          allocation – the trade will not be allocated to him at all.
         When a sub account wants to be removed completely from the managed group while the manager has open
          trades, he will receive a balance transaction with his proportional part of the open trades. Simultaneously,
          the proportional part of the master account's open trades will be closed.

  Pending Mode

         Every deposit made to a sub account (either balance or credit), once there is an open position on the master
          account – will go to the pending queue until the master account will close ALL of his positions.
         Same thing if a new client wished to join an existing PAMM group with open trades. The client will not be
          added as a sub account until the master has closed all of his positions.




  For more questions and additional support feel free to contact us
  Email: support@pandats.com
  Website: http://www.pandats.com
  Tel: +972 72 2111611

  Fax: +972 72 2115213




                                       © Panda Trading Systems 2007-2012
                                                      7
